           Case 4:20-cr-00030-BSM Document 2 Filed 01/09/20 Page 1 of 1


                                                                                    E   u./:,(~EO
                                                                                     ASTERN DIST ICT COURT
                                                                                                , Rtcr ARKAN
                          IN THE UNITED STATES DISTRICT COURT                                               "'SAS

                             EASTERN DISTRICT OF ARKANSAS                                J      6 9,'2020
                                    CENTRAL DIVISION


UNITED STATES OF AMERICA                      )
                                              )
V.                                            )       No. 4:20CR CCX) -:SO   ~SM
                                              )
JONATHAN WILLIAMS                             )

                              MOTION TO SEAL INDICTMENT

       Pursuant to Federal Rule of Criminal Procedure 6(e)(4), and in order to prevent flight of

the defendant prior to arrest and to protect officers executing the arrest warrant, the United States

requests that the above-styled indictment be sealed until the defendant is in custody or has been

released pending trial.


                                              CODY HILAND




                                              Assistant United States Attorney
                                              P.O. Box 1229
                                              Little Rock, AR 72203
                                              (501)340-2655
                                              Krisitn.Bryant@usdoj.gov

                                             ORDER

       Pursuant to the above request, the indictment in this matter shall be sealed until the

defendant is in custody or has been released pending trial.


     t/q/J.-U
